

Exhibit 10.8
INTERNATIONAL PAPER COMPANY
INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK AWARD AGREEMENT




The International Paper Company 2009 Incentive Compensation Plan (the “Plan”)
provides for the award of restricted shares of common stock of International
Paper Company, a New York corporation (the "Company"), under the terms of the
Plan. The terms and provisions of the Plan are incorporated by reference herein.


For services performed for the International Paper group of companies by [NAME]
(the "Employee"), it is hereby agreed between the Company and the Employee as
follows:


1.    Share


The term "Share" or "Stock" as used in this Restricted Stock Award Agreement
shall mean a share of common stock, $1.00 par value, of International Paper
Company.


2.
Compliance with Law and Regulations



It is the intention of the parties that this Restricted Stock Award Agreement,
and any securities issued pursuant to this Restricted Stock Award Agreement,
shall comply with all provisions of federal and applicable state securities
laws.


3.
Award of Restricted Shares



(a)    Subject to the provisions of the Plan and this Restricted Stock Award
Agreement, the Company hereby awards and authorizes the issuance to Employee of
[###] Restricted Shares. Such Shares shall be issued with the restriction that
the Employee may not sell, transfer, pledge, or assign such Shares until the
Shares are earned and the restrictions are removed as described below, and shall
be subject to forfeiture and cancellation pursuant to the provisions of the Plan
and this Restricted Stock Award Agreement. All dividends paid on Restricted
Shares shall be reinvested in additional Restricted Shares (which shall be
subject to being earned by the Employee on the same basis as the original
Shares). All Restricted Shares awarded under this Restricted Stock Award
Agreement, and purchased with reinvested dividends, will be uncertificated
shares with notations describing the applicable restrictions of the Plan and
this Restricted Stock Award Agreement, and no stock certificates will be issued
by the Company or its designated custodian until the restrictions are removed.
No award or share under this Plan, and no rights or interest herein, shall be
assignable or transferable by the Employee, except at death by will or by the
laws of descent and distribution.


(b)    The number of Shares determined by the Committee to have been earned by
Employee under the Plan and this Restricted Stock Award Agreement shall be
final, conclusive and binding upon all parties, including the Employee, the
Company, and its shareholders.



--------------------------------------------------------------------------------





4.
Method of Earning Restricted Share Awards and Removal of Restrictions



The restrictions on this Restricted Share Award will be removed, and the award
will vest, pursuant to the following schedule:


[###] shares on [DATE]
[###] shares on [DATE]
[###] shares on [DATE]


(a)    Upon death of the Employee or the Employee's becoming disabled as such
condition is determined in the sole discretion of the Committee, if earlier;


(b)    If Employee ceases to be an active employee of the Company prior [INSERT
VESTING DATES FROM ABOVE] for any reason other than death or disability, the
Restricted Shares with respect to which the restrictions have not then expired
or terminated shall be canceled and forfeited unless the Committee determines
otherwise pursuant to Section 14.7 of the Plan; or
 
(c)     Except as may be provided in a Change-in-Control Agreement between the
Company and the Employee, upon a change in control of the Company, unless an
award meeting the following requirements (the “Replacement Award”) is provided
in substitution for this Restricted Share Award:
(i)
it relates to equity securities of the Company or its successor following the
change in control or another entity that is affiliated with the Company or its
successor following the change in control and such equity securities are
publicly traded and registered under the Securities Exchange Act of 1934;

(ii)
it has a value at least equal to the value of this Restricted Share Award as of
the date of the change in control as determined by the Committee;

(iii)
it does not contain any performance goals and only vests based on the Employee’s
continued service with the Company or its successor following the change in
control;

(iv)
its forfeiture provisions, transfer restrictions and any other restrictions
lapse based upon the original vesting period of this Restricted Share Award;
provided, however, that the restrictions on the Replacement Award will be
removed, and the award will vest, if within two years after the effective date
of the change in control, the Employee’s employment is terminated without Cause
or the Employee resigns for Good Reason; and

(v)
its other terms and conditions are not less favorable to the Employee than the
terms and conditions of this Restricted Share Award (including the provisions
that would apply in the event of a subsequent change in control).



Without limiting the generality of the foregoing, the Replacement Award may take
the form of a continuation of this Restricted Share Award provided that the
preceding requirements of this subsection are satisfied. The determination of
whether the requirements of this subsection are satisfied shall be made by the



--------------------------------------------------------------------------------



Committee, as constituted immediately prior to the change in control, in its
sole discretion.


5.    Designation of Beneficiary


The Employee may file with the Company a designation of a beneficiary or
beneficiaries on a form approved by the Company, which designation may be
changed or revoked by the Employee's sole action, provided that the change or
revocation is filed with the Company on a form approved by it. In case of the
death of the Employee before termination of employment or after disability, any
portion of the Employee's award to which the Employee's designated beneficiary
or estate is entitled under the Plan and this Restricted Stock Award Agreement
shall be paid to the beneficiary or beneficiaries so designated or, if no
beneficiary has been designated or survives the Employee, shall be delivered as
directed by the executor or administrator of the Employee's estate.


6.    Other Terms and Conditions


(a)    Employee (or his or her estate or beneficiary) shall promptly provide all
information related to this Restricted Stock Award Agreement requested by the
Company for its tax returns.


(b)    Employee represents that Employee is familiar with the terms and
provisions of the Plan, and hereby accepts the Restricted Shares awarded under
this Restricted Stock Award Agreement subject to all the terms and provisions of
the Plan and this Restricted Stock Award Agreement. Employee hereby agrees to
accept as binding, conclusive and final all decisions which are made by the
Committee with respect to interpretations of the terms of the Plan or this
Restricted Stock Award Agreement and with respect to any questions or disputes
arising under the Plan or this Restricted Stock Award Agreement.


(c)    All of the terms and conditions of the Plan and this Restricted Stock
Award Agreement shall be binding upon any surviving spouse, beneficiary,
executor, administrator, heirs, successors or assigns of Employee.


(d)    Participation in the Plan, and execution of this Restricted Stock Award
Agreement, shall not give the Employee any right to a subsequent award, nor any
right to continued employment by the Company or its subsidiaries for any period,
nor shall the granting of an award or execution of this Restricted Stock Award
Agreement give the Company or its subsidiaries any right to continued services
of the Employee for any period.


7.    Non-Competition and Non-Solicitation Agreements


Employee shall be required to execute both a Non-Competition Agreement and
Non-Solicitation Agreement as a condition to receiving the award of Restricted
Shares. The Non-Competition Agreement and Non-Solicitation Agreement entered
into between the Company and the Employee shall be attached to this Restricted
Stock Award Agreement, and are hereby incorporated by reference to this
Restricted Stock Award Agreement.



--------------------------------------------------------------------------------





8.    Applicable Law and Choice of Forum


This Restricted Stock Award Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without regard to its rules
of conflict of laws). The parties expressly agree that any appropriate state or
federal district court located in the County of Westchester, State of New York
shall have exclusive jurisdiction over any and all cases or controversies
arising under or in connection with the Restricted Stock award or this
Restricted Stock Award Agreement and shall be a proper forum in which to
adjudicate such case or controversy. The parties hereby waive any and all
defenses to lack of personal jurisdiction with respect to such agreed upon
forum.


IN WITNESS WHERE OF, the parties hereby execute this Restricted Stock Award
Agreement, effective as of [DATE].


INTERNATIONAL PAPER COMPANY


By:                ___________________________________________________
Title:                 Senior Vice President, Human Resources & Communications


[NAME OF EMPLOYEE]:    


Signature of Employee:    ____________________________________        

